FINAL JUDGMENT
ZOBEL, District Judge.
After reviewing the Stipulations of Fact, exhibits, affidavits, various documents, and memoranda of law submitted by the parties, it is hereby ORDERED, ADJUDGED, and DECREED that:
Section 275 of chapter 138 of the Massachusetts Acts of 1991, codified at General Laws c. 123, § 18A, violates plaintiffs’ rights to due process as guaranteed by the Fourteenth Amendment to the United States Constitution, to the equal protection of the laws as guaranteed by the Fourteenth Amendment to the United States Constitution, and to freedom from discrimination on the basis of disability, as guaranteed by Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.